Citation Nr: 1413143	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-43 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), due to personal assault. 

2.  Entitlement to an evaluation in excess of 30 percent for right thumb, partially frozen first metacarpophalangeal (joint) with exostoses.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1973 to February 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Winston-Salem, North Carolina, Regional Office (RO).

In February 2013 the Board reopened the claim of service connection for PTSD and remanded the appeal for further development.  

In Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim is not limited to the diagnosis identified by the Veteran.  In this case, the record shows the Veteran has several psychiatric diagnoses.  As a result, the issue on appeal has been re-characterized on the title page.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals VA treatment records dated March 2011 to February 2013.  The other documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The most persuasive evidence of record shows the Veteran does not have a current PTSD diagnosis that conforms to DSM-IV.  

2.  The most persuasive evidence of record shows the Veteran's acquired psychiatric disorders, other than PTSD, did not manifest during, or as a result of, active military service.

3.  For the entire appeal period, the Veteran's right thumb, partially frozen first metacarpophalangeal (joint) with exostoses, has been productive of stiffness, less movement than normal, pain, tenderness, reduced muscle strength, and a 1 to 2 inch (2.5 to 5.1 cm) gap between the thumb pad and fingers. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, due to personal assault, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The criteria for a rating in excess of 30 percent for right thumb, partially frozen first metacarpophalangeal (joint) with exostoses, has not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5152 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In regards to the Veteran's claim for an acquired psychiatric disorder, to include PTSD, the Board notes that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5); see also Patton v. West, 12 Vet. App. 272, 278 (1999); VA ADJUDICATION MANUAL M21-1MR, Part IV, subpart ii.1.D.17.  These notice requirements were accomplished in a February 2013 letter sent as part of the Board's remand instructions.  Furthermore, the letters also included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the duty to notify the Veteran regarding his increased rating claim for his service-connected for right thumb, partially frozen first metacarpophalangeal (joint) with exostoses (hereafter right thumb disability) was satisfied by way of a letter dated January 2009.  The letter informed the Veteran of what evidence was required to substantiate the claim for an increased rating and of the Veteran's and VA's respective duties for obtaining evidence.  The letter also provided notice regarding how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's post-service VA and private treatment records and Social Security Administration records have been associated with the claims folder.  Additionally, the Veteran has not identified any outstanding records that have not been requested or obtained.  

In regards to the Veteran's right thumb disability, the Veteran was afforded VA examinations in February 2009 and December 2010.  However, the February 2013 Board decision found the examination reports to be inadequate for rating purposes.  The deficiencies in the examinations reports were addressed and resolved by an October 2013 VA examination report and December 2013 addendum opinion.  The Veteran was also afforded VA examinations in regards to his claim for service connection for an acquired psychiatric disorder in March 2004 and October 2013.  The Board finds that the examination reports and addendum opinion are adequate as the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's conditions in sufficient detail.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board is also satisfied that there has been substantial compliance with the February 2013 remand directives, which included obtaining the Veteran's personnel file, attempting to verify his in-service stressor, obtaining outstanding VA records, and affording the Veteran new VA examinations.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

The Veteran contends that he has developed PTSD as a result of an in-service altercation.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as psychoses, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

Turning to the evidence of record, a July 2013 PTSD Stressor Verification review from the Joint Services Record Research Center (JSRRC) found that the Veteran's report of a July 1973 physical assault by two civilians while on guard duty was verified by the Veteran's service treatment records.  See generally Moreau v. Brown, 9 Vet. App. 389, 395 (1996) and Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996) (both holding that corroborating evidence is required, in addition to a claimant's statements and testimony, to verity the occurrence of in-service stressors).  Thus, evidence corroborating the occurrence of the claimed in-service stressor is established.

Recognizing that the Veteran has a verified in-service stressor, the Veteran's claim now turns on whether there is medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the DSM-IV. 

Turning again to the evidence of record, the Veteran's service treatment records are negative for any psychiatric diagnoses, including PTSD.  

Post-service VA treatment records show that the Veteran was noted as having a past medical history of depression in August 1999.  An April 2001 VA treatment record shows that the Veteran was diagnosed with polysubstance abuse.  A September 2002 VA treatment record shows that the Veteran was diagnosed with rule out PTSD and cocaine and alcohol abuse in early remission.  A September 2003 private treatment record shows that the Veteran was diagnosed with chronic severe PTSD, and polysubstance abuse due to an injury suffered during an altercation in the Army.  

A February 2004 VA treatment record shows that the Veteran was diagnosed with PTSD with psychotic features.  Another February 2004 VA treatment record shows that the Veteran was diagnosed with major depressive disorder and PTSD due to childhood trauma.  A March 2004 VA examination showed that the Veteran did not meet the criteria for PTSD and the examiner instead diagnosed polysubstance dependence.  A July 2004 treatment record shows a notation that the Veteran had PTSD due to a hand injury.  

An October 2005 VA treatment record shows that the Veteran was diagnosed with PTSD and major depression.  A November 2007 VA treatment record shows that the Veteran was diagnosed with PTSD with psychotic features, rule out depression, opioid, cocaine, and alcohol dependence, and a cannabis abuse.  A December 2008 VA examination diagnosed the Veteran with PTSD.  A July 2009 treatment record shows that the Veteran was diagnosed with PTSD and anxiety.  An April 2010 VA treatment record shows that the Veteran reported symptoms of PTSD and depression.  A March 2011 VA treatment record shows that the Veteran was diagnosed with depressive order NOS, anxiety NOS, alcohol abuse in remission, and polysubstance abuse in early remission.  

To reconcile the various psychiatric diagnoses noted in the VA and private treatment records, as discussed above, the Veteran was afforded a VA examination in October 2013.  In, summary, the Veteran reported that during an in-service altercation his right hand was injured and he hit another person, who he later believed to be a soldier, in the head with a crowbar.  

After review of the claims file and a mental status examination, the examiner concluded that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-IV criteria.  The examiner explained that the Veteran had been consistently struggling with his addictions, particularly cocaine addiction.  The examiner noted that the Veteran's substance dependence had always been the focus of his mental health needs.  The examiner also noted that the Veteran had not been interested in regular follow-up with a psychiatrist, or in taking psychiatric medications, and had not been shown to benefit from taking them in any significant manner.  In contrast, the examiner noted, it was documented that the Veteran's mental health improved significantly during periods of sustained sobriety.  

The examiner also concluded that the Veteran's history, viewed longitudinally, did not support the diagnosis of a primary mood or anxiety disorder such as major depression or PTSD, although such diagnoses appear in the Veteran's chart at times.  The examiners concluded that such diagnoses were given based on individual symptoms not considering the longitudinal course of the Veteran's mental health complaints and subsequently disappear from the chart.  The examiner noted that the Veteran was not exposed to combat or life threatening situations in service and that his claimed stressor consisted of severely injuring another soldier with a crowbar.  He concluded that the Veteran was not experiencing any horror at the time, although he now credibly reported guilt and remorse with regard to this incident.  The examiner noted that while injuring others is a PTSD stressor, the other DSM-IV criteria were not meet.  

Finally, the examiner concluded that both the Veteran's service and VA records support the DSM-IV diagnoses of cocaine and alcohol dependence in the context of a personality disorder, NOS, with antisocial traits.  The examiner noted that the diagnosis of depression, NOS, was added to indicate the presence of accompanying depressive symptoms.  The examiner concluded that none of the aforementioned diagnoses could be credibly argued to be the result of the Veteran's military service or have aggravated beyond their natural course as a result of the Veteran's military service.  

Based on the above, the Board finds that the preponderance of the evidence is against a probative PTSD diagnosis that conforms to 38 C.F.R. § 4.125(a).  

First, the Board acknowledges the Veteran's assertions that he has PTSD and notes that the Veteran is competent to report his psychiatric symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Veteran is not competent to diagnose, or distinguish, these symptoms as a chronic disease, as this involves resolution of a medically complex matter and the Veteran is a lay person who has not demonstrated medical knowledge, training, or, the experience to make such a diagnosis.  As such the Board assigns no probative weight to the Veteran's assertions that he currently has PTSD.  

The Board also observes that if a Veteran has received a diagnosis of PTSD from a competent medical professional, VA must assume that the diagnosis was made in accordance with the appropriate psychiatric criteria in regard to the adequacy of the symptomatology and the sufficiency of the stressor.  Cohen v. Brown, 10 Vet. App. 128, 153 (1997).  VA can only reject such a diagnosis on a finding that the preponderance of the evidence is against (1) the PTSD diagnosis, (2) the occurrence of the in-service stressor, or (3) the connection of the current condition to the in-service stressor.  The adequacy of a stressor, sufficiency of symptomatology, and diagnosis are all medical determinations.  Cohen, 143-44.  

The Board finds that the PTSD diagnoses of record were based solely on the Veteran's reported history.  While the Veteran's in-service stressor was corroborated, there is no evidence that the PTSD diagnoses of record included a complete review of the Veteran's service treatment records, medical history, or claims file.  Additionally, the Board acknowledges the December 2008 VA examination report that diagnosed PTSD due to the Veteran's reported in-service stressor.  However, the examination report itself notes that the Veteran's claim file was not available for review.  As such, the Board assigns little probative value to the PTSD diagnoses of record, including the December 2008 VA examination report.  

Furthermore, the Board notes that only the March 2004 and October 2013 VA examiners did not rely on a recitation of the Veteran's self-reported history, but rather conducted a detailed and thorough examination of the Veteran and review of the Veteran's claims file.  The Board also notes that both examiners concluded that the Veteran did not meet the criteria for PTSD.  Moreover, as indicated above, the October 2013 VA examination report essentially reconciled and substantiated the diagnoses of the Veteran's mental condition, and in doing so, established a sound medical basis for ruling out a PTSD diagnosis in accordance with DSM-IV.
Accordingly, for the reasons and bases discussed above, the Board concludes that the preponderance of the evidence is against a PTSD diagnosis in this case.  See, e.g., Cohen v. Brown, 10 Vet. App. at 153 (VA adjudicators may reject the claim upon a finding that a preponderance of the evidence is against a PTSD diagnosis).  The Board notes that the Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board also finds that a preponderance of the evidence is against a finding that the Veteran's other psychiatric disorders are related to his service.  In so concluding, the Board finds that the October 2013 VA examination most persuasive in determining what other psychiatric disorders the Veteran has and whether those disorders are related to his service.  Again, the Board notes that the October 2013 VA examiner reviewed the Veteran's claims file and medical history and conducted an examination of the Veteran before diagnosing cocaine and alcohol dependence in the context of a personality disorder, NOS, with antisocial traits and concluded that none of the aforementioned diagnoses could be credibly argued to be the result of the Veteran's military service or aggravated beyond their natural course as a result of the Veteran's military service.  Moreover, the evidence of record does not indicate that the Veteran's other psychiatric disorders are related to his service.  

As the preponderance of the evidence is against the claim of service connection for acquired psychiatric disorder, to include PTSD, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 




Increased Rating

The Veteran contends that his service-connected right thumb injury is more severe than what is contemplated by the currently assigned 30 percent evaluation.  Specifically, he claims that he experiences severely limited movement of the thumb during flare-ups, as well as constant thumb pain, which hinders his ability to perform daily tasks and writing. 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2013).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating for the right thumb disability and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The Veteran's right thumb, partially frozen first metacarpophalangeal (joint) with exostoses, is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5152 for single finger amputation of the thumb.  Under DC 5152 amputation of the thumb at the distal joint or through the distal phalanx warrants a 20 percent rating for both the major and minor hand.  Amputation of the thumb at the metacarpophalangeal joint or through the proximal phalanx warrants a 30 percent rating for the major hand and a 20 percent rating for the minor hand.  Amputation of the thumb with metacarpal resection warrants a 40 percent rating for the major hand and a 30 percent rating for the minor hand.  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  Id. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

Turning to the evidence of record, the Board again notes that in February 2013, the Board found the February 2009 and December 2010 VA examinations to be inadequate, and as such, those will opinions will not be discussed further.

Pursuant to the Board's February 2013 remand directive, the Veteran underwent another VA examination in October 2013.  The Veteran reported stiffness, decreased motion, and constant pain in his right thumb.  The examiner noted that the Veteran was right hand dominant.  The Veteran denied flare-ups that impact the function of his hand.  

On physical examination, there was limitation of motion or evidence of painful motion of the right thumb.  There was a 1 to 2 inches (2.5 to 5.1 cm) gap between the thumb pad and the fingers.  There was no objective evidence of painful motion.  There was no gap between any fingertips and the proximal transverse crease of the palm or painful motion in attempting to touch the palms with the fingertips.  There was also no limitation of extension or evidence of painful motion of the index finger and or long fingers.  

On repetitive motion testing there was no additional limitation of motion for any of the fingers, and the Veteran continued to have a 1 to 2 inches (2.5 to 5.1 cm) gap between the thumb pad and the fingers.  There was no gap between any fingertips and the proximal transverse crease of the palm or painful motion in attempting to touch the palms with the fingertips.  There was no limitation of extension or evidence of painful motion of the index finger and or long fingers.  The Veteran did not have additional limitation in range of motion but did have functional loss or functional impairment in less movement than normal in the right thumb.  

The Veteran had tenderness or pain to palpation for the joints or soft tissues of the right hand.  The Veteran's muscle strength in the form of hand grip was active movement against gravity.  The Veteran had ankylosis of the right thumb at the carpometacarpal joint in extension.  The ankylosis of the thumb was noted as making hand gripping or grasping difficult.  The Veteran did not have any scars or any other pertinent physical findings.  The Veteran was noted as constantly wearing a brace on his right thumb. 

The examiner concluded that the functioning of the Veteran's right thumb was so diminished that amputation with prosthesis would equally serve the Veteran due to loss of grasping and gripping function of the right thumb.  X-rays revealed degenerative traumatic arthritis in the right hand that was not documented in multiple joints of the hand, including thumb and finger.  The examiner noted that the Veteran's right thumb impacted the Veteran's ability to work in that he could not grasp with his right thumb, or lift, push, or pull more than 25 pounds with his right hand.  The examiner also noted that the Veteran's right thumb did not impact sedentary employment.  

In a December 2013 addendum opinion, after review of the October 2013 examination report, claims file, and private notes from the examination, the examiner clarified that the Veteran did not have ankylosis of the thumb and/or fingers as a March 2012 x-ray of the right thumb showed only mild degenerative joint disease in the carpometacarpal (CMC) joint and both the distal interphalangeal (DIP) and proximal interphalangeal (PIP) joints were normal.  The examiner also clarified that functioning in the Veteran's right thumb was not so diminished that amputation with prosthesis would equally serve the Veteran as his DIP and PIP joints were normal and there was no edema, nodule, or deformity in his right thumb.  

The examiner further clarified that the Veteran did not report flare-ups of the right thumb and that weakness of the right thumb could significantly limit functional ability when the joint was used repeatedly over time.  The examiner also noted that there was no pain in the right thumb during range of motion testing and there was no additional range of motion loss after repetitive testing of the right thumb.  The examiner also clarified that the Veteran's right thumb disability had not resulted in limitation of motion of other digits as he had full range of motion of the other digits in the right hand.  

The examiner also concluded that the Veteran's limited motion in his right thumb was not supported by x-ray.  He again noted that the March 2012 x-ray showed mild degenerative changes of the CMC joint of the right thumb and that the Veteran's DIP and PIP joints were normal.  He also noted there was also no edema, nodule, or deformity in his right thumb.  The examiner concluded that the Veteran should have been able to flex and extend his PIP and DIP joints in his right thumb normally during the exam and the right thumb limited motion indicated that he was not fully cooperative in the evaluation.  The examiner also concluded that interference with overall function of the right hand could not be adequately and accurately assessed at the exam.  

Based on the above, the Board finds that the Veteran's right thumb disability has not approximated the criteria for an increased 40 percent disability rating under DC 5152.  In so finding, the Board notes the Veteran's subjective complaints of stiffness, decreased motion, and constant pain in his right thumb.  However, the objective evidence of record shows that the functioning in the Veteran's right thumb was not so diminished that amputation with prosthesis would equally serve the Veteran as his DIP and PIP joints were normal and there was no edema, nodule, or deformity in his right thumb.  Furthermore, the October 2013 examiner concluded in the addendum opinion that the Veteran's limited motion in his right thumb was not supported by x-ray, as it only revealed mild degenerative changes of the CMC joint of the right thumb and normal DIP and PIP joints were normal.  Thus the Board finds that the Veteran's right thumb disability is not severe as to equate to thumb amputation with metacarpal resection.  

The Board has considered whether the Veteran is entitled to a higher rating due to weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  The Board notes that the October 2013 examiner found that weakness of the thumb could significantly limit functional ability when the joint was used repeatedly over time.  However, the Board also notes that the Veteran denied flare-ups, there was no objective evidence of painful motion, and on repetitive testing there was no additional limitation of motion for any fingers.  As such, the Board finds that the Veteran's symptoms do not more closely approximate to metacarpal resection of the right thumb.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  

The Board has also considered whether the Veteran is entitled to a higher rating under other applicable diagnostic codes.  However, under DC 5224 and DC 5228 a rating in excess of 30 percent is not available.  See 38 C.F.R. §§ 4.71a.  Additionally, the Board notes that the Veteran is not entitled to an increased rating based on limitation of motion of another finger as the December 2013 addendum opinion noted that the Veteran's right thumb disability had not resulted in limitation of motion of other digits as he had full range of motion of the other digits in the right hand.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5153-5156; 5216-5223; 5225-5227 (2013).

For the foregoing reasons, the Board finds that the claim for a higher rating must be denied for a right thumb disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for higher initial ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right thumb disability with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Board notes that the Veteran wears a brace on his right thumb, however, the Veteran has not described any exceptional or unusual features of his right thumb, partially frozen first metacarpophalangeal (joint) with exostoses.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, the Court has held that entitlement to a TDIU is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds that a claim for TDIU was not expressly raised by the Veteran or reasonably raised by the record.  The Board notes that the Veteran is currently unemployed and receiving SSA benefits.  However, SSA records show that the Veteran is unemployable due to his anxiety condition.  Furthermore, while the October 2013 VA examiner found that the Veteran's right thumb disability had some effect on physical employment, the examiner concluded that it had no effect on his sedentary employment.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.



ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, due to personal assault, is denied.  

Entitlement to an evaluation in excess of 30 percent for right thumb, partially frozen first metacarpophalangeal (joint) with exostoses, is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


